DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
Status of Claims
Claims 9-13 are current in the application.  Claims 9-13 are currently under examination. Claims 1-8 have been cancelled by Applicant. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Regarding Applicant’s statements in the Specification that the device will improve the fuel efficiency of a vehicle, similar devices attempting to use exposure of fuel to magnetic fields alone fail to improve the emissions or fuel efficiency of a motor vehicle.  See EPA Evaluation of the POLARION-X Device, August 1982 and Second EPA Evaluation of the POLARION-X Device, April 1985. Also, see FTC release of August 22, 2006 (magnetic “fuel saver” does not save fuel, does not increase gas mileage, and does not reduce emissions, para. 4) and Allen (Popular Mechanics 2005, p. 5 para. 2; gasoline molecules Nelson v. Bowler, 626 F.2d 853, 856, 206 USPQ 881, 883 (CCPA 1980) and MPEP 2107.01.I.
Regarding claims 9-13, the apparatus appears to refer to a magnetic device, and no items for the generation of anything other than the magnetic field are present. Neither the description nor the claims disclose credibly operative means for transforming a reactant/substance to be catalyzed into an excimer state by mere application of magnetic fields alone. An invention that is “inoperative,” (i.e. it does not operate to produce the results claimed by the patent applicant) is not a “useful” invention in the meaning of the patent law.  See e.g. Newman v. Quigg, 877 F.2d 1575, 1581, 11 USQP2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 676, 676 (CCPA 1968).
Furthermore, the Specification as filed refers to magnetic fields of unspecified characteristics, which include fields weaker than Earth’s natural magnetic field. It is unclear to one of ordinary skill in the art precisely how any arbitrarily weak magnetic fields applied by the apparatus would have a noticeable catalytic effect, in view of the fact that any catalyzed matter would be constantly also immersed in the Earth’s natural magnetic field. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The Examiner notes that all rejections made under 35 U.S.C. 102 and 103 are made with reference to the rejection for lack of utility and enablement under 35 U.S.C. 112(a) and 35 U.S.C. 101.  The Examiner notes that the rejections made under 35 U.S.C. 102 and 103 are made with respect to the components of the apparatus, not the intended use (or lack of operability) of the apparatus.  
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 6,596,163 B1) in view of Mori (US 6,458,274 B1). The Examiner notes that all rejections made under 35 U.S.C. 102 and 103 are made with reference to the rejection for lack of utility and enablement under 35 U.S.C. 112(a) and 35 U.S.C. 101.  The Examiner notes that the rejections made under 35 U.S.C. 102 and 103 are made with respect to the components of the apparatus, not the intended use (or lack of operability) of the apparatus.  
Regarding claims 9 and 10, Parker teaches a catalysis unit, comprising a magnet group (Fig. 1 parts 15 and 20, col. 1 lines 15-30; Fig. 8 parts 230, col. 4 lines 39-57), a magnetic force enhancing post (Fig. 1 part 45 [top plate], col. 1 lines 31-39; Fig. 8 part 285 col. 4 lines 39-57), and a magnetically permeable shoe with corners [i.e. points] (Fig. 8 parts 250 col. 4 lines 39-57), an included angle formed between the center wall of the magnetic guide shoe and either of the pointed structures ranges from 90 degrees to 180 degrees; wherein, with respect to each magnet of the pair of magnets, the magnetic flux lines transverse to the passageway are applied from one of the N pole and the S pole of the magnet, through the shoe and then return back to the other of the N pole and the S pole of the magnet.
Parker does not explicitly teach wherein an angle between junctions between two ends of the magnetically permeable shoe and a central wall of the magnetically permeable shoe is greater than 90 degrees.  However, changing the angle between junctions between two ends of the magnetically permeable shoe and a central wall of the magnetically permeable shoe (i.e. changing the shape of the magnetically permeable shoe) is a matter of design that a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  See MPEP 2144.04.IV.B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Parker does not explicitly teach that the magnet is within multiple chambers in a housing.  
In the same field of endeavor (magnetic treatment of fluids), Mori teaches a device for treating fluid with ultra-high magnetic force (Abstract) where latticed bodies providing magnetic fields are juxtaposed into multiple chambers. (Abstract) Mori teaches that this allows the fluid to be efficiently magnetically treated. (col. 5, lines 2-6)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Parker by placing the magnet within multiple chambers in a housing, as taught by Mori, as this allows the fluid to be efficiently magnetically treated. (col. 5, lines 2-6)
Regarding claim 11, “the angle between the junctions between the two ends of the magnetically permeable shoe and the central wall of the magnetically permeable shoe is preferably 145 degrees” is a matter of design that a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  See MPEP 2144.04.IV.B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would be obvious for one of ordinary skill in the art to change the angle, as this would change the position of the magnetic field.  
Regarding claim 12, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the structure recited in the reference is substantially identical to that of the claims, the claimed functions (i.e. “wherein the magnetic field at the magnetic field center approaches zero”) are presumed to be inherent.  See MPEP 2112.01.I. 
Regarding claim 13, “wherein the two pointed structures each form an acute angle within the passageway” is a matter of design that a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  See MPEP 2144.04.IV.B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would be obvious for one of ordinary skill in the art to change the angle, as this would change the position of the magnetic field.  
Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive with respect to the rejections under 35 U.S.C. 101. Applicant argues on pages 4-5 of the Remarks that the apparatus will work as a catalyst.  However, the POLARION-X device and the currently claimed device both act to expose fuel to a magnetic field without further input of electromagnetic energy to trigger a chemical reaction (i.e. both the POLARION-X device and the currently claimed device have the same physical effect).  Therefore, Applicant’s arguments are not found convincing, and the rejections under 35 U.S.C. 101 are maintained as set forth above.
Applicant’s arguments, see Remarks pages 5-6, filed January 20, 2021, with respect to the rejection(s) of claim(s) 9-12 under 35 U.S.C. 103 over Parker as not teaching a housing with multiple chambers, and the magnet inside each chamber,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parker in view of Mori as set forth above.
Conclusion
Claims 9-12 are rejected. Claims 1-8 have been cancelled by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794